Citation Nr: 0217377	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1968 to 
November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for PTSD.  In September 2002, the Board undertook 
additional development on the issue of entitlement to 
service connection for PTSD, pursuant to authority granted 
by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  In October 2002, the 
veteran submitted additional evidence that was essentially 
similar to evidence of record.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat 
with the enemy.

2.  There is no credible supporting evidence of an inservice 
stressor upon which to support the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2002); 
VAOPGCPREC 12-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for service connection for 
PTSD, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a September 2002 letter, the 
Board notified the veteran of the evidence needed to 
substantiate the claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Factual Background

The veteran had active service from November 1968 to 
November 1972 in the U.S. Marine Corps.

Service documents show that the veteran was awarded the 
National Defense Service Medal and the Good Conduct Medal.  
These documents show that the veteran's unit, stationed in 
Danang, participated in a combat operation against Communist 
forces in Vietnam from April 7 to 11, 1972.

Service medical records do not show the presence of PTSD.

The post-service medical records reveal that the veteran was 
treated and evaluated for various conditions from 1973 to 
1998.  The more salient medical reports related to the claim 
for service connection for PTSD are discussed below.

A VA report shows that the veteran was hospitalized in July 
1998 for psychiatric treatment.  He complained of suicidal 
ideation with plan to cut his stomach after experiencing 
flashbacks.  He reported experiencing flashbacks about the 
Vietnam War on July 4th.  He described memories that were "so 
vivid and unbearable and it is here in my stomach and I feel 
that I have to cut it down in order to let this sensation to 
come out.  But I don't want to do this."  The Axis I 
diagnoses were rule out PTSD, alcohol dependence in 
remission for 14 years, and rule out malingering.

A VA report reveals that the veteran underwent psychological 
evaluation, including testing.  He reported seeing a comrade 
killed on board a ship when a pallet unexpectedly swung and 
crushed him into a wall; that he was sexually assaulted 
while sleeping on board a ship; and that he saw an 
individual killed who was near him when observing some 
fighting taking place in the distance while performing 
temporary duty in Vietnam and that a bullet struck the pipe 
he was smoking during that incident.  The psychiatric 
testing was consistent for findings supportive of a 
diagnosis of PTSD.  The Axis I diagnoses were PTSD and 
severe, recurrent major depression.

Statements from the veteran were received to the effect that 
he experienced stressful incidents in service, including 
seeing an individual killed while observing fighting in 
Vietnam in April 1972, as noted above.  In February 2001, 
the RO asked the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for assistance by furnishing 
supporting evidence of the veteran's claimed stressful 
events in service.  In correspondence dated in September 
2001, the USASCRUR notified the RO that they were unable to 
verify the individual reported by the veteran to have been 
killed by a swinging pallet.  Nor was the USASCRUR able to 
verify any of the other claimed stressors.  The USASCRUR 
provided additional service documents with their reply.

In a September 2002 letter, the Board asked the veteran to 
provide more specific information related to his claimed 
stressors in service, including the alleged personal 
assault.  He was asked to provide the name of the person who 
assaulted him, information regarding any counseling or 
treatment at a health unit or the names of others to whom he 
may have reported the alleged incident.  In October 2002, 
the veteran reported that he believed the name of the 
individual that assaulted him was "PFC peatterson?", but 
provided no useful information to assist the Board in 
obtaining corroborating information related to alleged in 
service stressors.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following 
provisions apply for specified in-service stressors as set 
forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant evidence 
that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a 
PTSD claim that is based on in-service 
personal assault without first advising 
the claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f).

The evidence shows that the veteran has a diagnosis of PTSD 
that meets the criteria of 38 C.F.R. § 4.125(a).  The 
question now for the Board to decide is whether there is 
credible supporting evidence of an inservice stressor upon 
which to support the diagnosis of PTSD.

Service documents show that the veteran was awarded medals, 
but the medals awarded to him do not denote combat 
participation.  Nor is there corroborating evidence to show 
that the veteran participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality while in service.  VAOPGCPREC 12-99.  
Hence, the Board finds that the evidence does not show that 
the veteran engaged in combat with the enemy in service.  
Nor are the provisions of 38 U.S.C.A. § 1154(b) for 
consideration.

The veteran alleges that he was sexually assaulted in 
service, but there is no credible supporting evidence of 
this alleged stressful incident.  Nor has the veteran 
provided useful information that would enable VA to assist 
him in obtaining corroborating evidence of this event.

The veteran alleges that he saw a comrade killed on board a 
ship and that this incident is a stressor that caused his 
PTSD.  The USASCRUR has notified VA that they are unable to 
verify the death of the individual reported by the veteran 
to have been killed in service.

The veteran alleges that he saw an individual killed who was 
near him while observing fighting at a distance when on 
temporary duty in Vietnam in April 1972 and that a bullet 
struck the pipe he was smoking during that incident.  
Service documents reveal that his unit participated in a 
combat operation against Communist forces in Danang in 
Vietnam at that time.  The evidence verifies that there was 
a combat operation going on in Vietnam in April 1972 when 
his unit was in that country, and that the veteran was most 
likely with his unit at that time, but the evidence does not 
show that his unit was actually attacked or exposed to a 
stressful incident during the limited participation of the 
U.S. Marines Corps in Vietnam in April 1972.  His unit, 
VMFA-115, was a Marine Fighter/Attack aircraft squadron, and 
he was not an air crew member.  Hence, the fact that his 
unit was engaged in a combat operation in Vietnam in April 
1972 does not provide independent evidence of any alleged 
stressor at that time.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Nor does the record show that any U.S. Marine 
was killed in Vietnam during the veteran's temporary duty in 
that country.  Under the circumstances, there is no 
independent evidence to support the veteran's alleged 
stressful incident of having a bullet strike his pipe and 
seeing an individual killed while he was in Vietnam for a 
few days in April 1972.  Statements from the veteran alone 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Nor can the after-the-fact medical 
nexus diagnosis of PTSD serve to support the actual 
occurrence of the inservice stressor.  Moreau v. Brown, 9 
Vet. App. 389 (1996).

The Board finds that there is no credible supporting 
evidence to support any inservice stressor upon which to 
support the veteran's diagnosis of PTSD.  The preponderance 
of the evidence is against the claim for service connection 
for PTSD, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


